In The


Court of Appeals


Ninth District of Texas at Beaumont

____________________


NO. 09-08-00492-CR

NO. 09-08-00493-CR

____________________


TRAY ANDRE BEVERLY, Appellant


V.


THE STATE OF TEXAS, Appellee




On Appeal from the 252nd District Court
Jefferson County, Texas

Trial Cause Nos. 07-02268 and 08-02701




MEMORANDUM OPINION

	Pursuant to plea bargain agreements, appellant Tray Andre Beverly pled guilty to debit
card abuse and possession of a controlled substance.  In each case, the trial court found the
evidence sufficient to find Beverly guilty, but deferred further proceedings, placed Beverly
on community supervision for three years, and assessed a fine of $400.  The State
subsequently filed a motion to revoke Beverly's unadjudicated community supervision in
each case.  In both cases, Beverly pled "true" to three violations of the conditions of his
community supervision.  The trial court found that Beverly violated the conditions of his
community supervision in both cases, found Beverly guilty of debit card abuse and
possession of a controlled substance, and assessed punishment at two years of confinement
in a state jail facility for each offense.  The trial court ordered that the sentences would run
concurrently.
	Beverly's appellate counsel filed a brief that presents counsel's professional
evaluation of the records and concludes the appeals are frivolous.  See Anders v. California,
386 U.S. 738, 87 S. Ct. 1396, 18 L. Ed. 2d 493 (1967); High v. State, 573 S.W.2d 807 (Tex.
Crim. App. 1978).  On June 18, 2009, we granted an extension of time for appellant to file
pro se briefs.  We received no response from appellant.  We reviewed the appellate records,
and we agree with counsel's conclusion that no arguable issues support the appeals. 
Therefore, we find it unnecessary to order appointment of new counsel to re-brief the
appeals.  Compare Stafford v. State, 813 S.W.2d 503, 511 (Tex. Crim. App. 1991).  We
affirm the trial court's judgments. (1)
	AFFIRMED.
						_________________________________
							  STEVE McKEITHEN           
							         Chief Justice
Submitted on October 15, 2009
Opinion Delivered October 28, 2009
Do Not Publish
Before McKeithen, C.J., Gaultney and Kreger, JJ.
1.  Appellant may challenge our decision in these cases by filing a petition for
discretionary review.  See Tex. R. App. P. 68.